EASTAUGH, Justice,
concurring in part and dissenting in part.
A. Introduction
I agree with the court's resolution of all issues other than the issue of Dora's physical custody. These other issues are thoroughly and capably discussed in Justice Carpeneti's opinion. Except for the issues discussed in the separate opinions of Justice Bryner and myself, the court unanimously agrees with Justice Carpeneti's opinion. I also agree with the conclusion expressed by Justice Bryner and shared by Justice Matthews-a conclusion thus shared by a majority of the court-that the issue of Dora's physical custody was neither tried nor decided.1 But I respectfully disagree with the result-affir-mance-four members of the court reach regarding the issue of Dora's physical custody; I also disagree with their view that Jerry did not properly raise that issue after trial. Because Jerry adequately raised the issue after trial, I think it was necessary to make best-interests findings concerning Dora's physical custody.
Instead of affirming, we should remand for best-interests findings on the issue of Dora's physical custody. We should also permit the superior court, in its discretion, to hear additional evidence and order an updated child custody investigator's report bearing on Dora's physical custody.
*603B. Pertinent Facts and Proceedings
The history of the physical custody dispute is important. The history reveals that nei- | ther explicitly nor implicitly did the parties try or the trial court decide the issue whether to modify Dora's physical custody. It also reveals that Jerry adequately raised the issue after trial.
The litigation history of this case is extensive. This is an attempt to summarize only the relevant events.
1. The issues tried and decided
Veronica and Jerry divorced in 1992. Their 1992 divorce decree incorporated their agreement that they would have joint legal custody of their two minor children, Dora and Rodney. As they agreed, the 1992 decree awarded Veronica primary physical custody of both children and awarded Jerry visitation.
In 1997 Jerry filed a motion seeking primary physical custody of Rodney. In August 1998 Veronica filed a motion to seek sole legal custody of Dora. A hearing on both motions was set for October 1998.
The superior court had ordered a child custody investigation in 1997, and the report was completed October 14, 1998. The report stated, among other things, that "[nleither parent contests [Doral's primary placement with her mother, so her situation is not discussed in great depth." The report stated that "[Dora)l was seen just one time," was living with her mother, and desired "to stay in that placement." It reported that Veronica's new husband, J.A., had "spanked [Dora] on one occasion and shoved her against the wall on another," and that Dora had gone "to a friend's home until emotions settled down." The report also noted that Dora had failed at one school and had entered an in-patient program for substance abuse that would end October 16, when she was to enter a three- to six-month residential treatment program. The report stated that "[Doral's placement is not contested. She wants to remain in her mother's home and both parents want her to remain there." The report recommended that Jerry "be awarded sole legal and primary physical custody of [Rodney]," and that Veronica "be awarded sole legal and primary physical custody of [Dora]."
The superior court heard testimony October 26, 1998. The court characterized the hearing as one on Veronica's and Jerry's motions to modify custody of Dora and Rodney. The parties characterized the issues similarly. Veronica's attorney, at the start of the hearing, questioned the child custody investigator about her recommendation regarding legal custody of the children. During her closing statements, Veronica's attorney explained that Veronica was seeking sole legal custody of Dora. Following the testimony of the child custody investigator, the superior court told Jerry that he could present any "additional evidence" that he wished the court to consider, and asked Jerry to explain his objections to the child custody investigator's recommendations regarding Dora. Jerry explained that he was asking the court "to defer their decision on [Doral's situation." The court then asked Jerry, "what it is you're asking the court to do regarding [Dora]?" Jerry responded, "nothing at this time," but asked that the court leave Dora in the parents' joint legal custody until more could be learned about her substance abuse problem.
Veronica testified at the hearing that a physical altercation had taken place between her new husband, J.A., and Dora, resulting in police intervention and a Division of Family and Youth Services (DFYS) investigation. During his closing statement, Jerry reiterated his desire for the "best possible environment" for his children, stating that the "environment that Veronica and J.A. have presented has been less than desirable." He again asked the court to "defer any decision on [Doral's custody right now until we have a full picture of what's going on with [Doral." The court interrupted Veronica's attorney's closing statement and asked, "on the basis of the information that I have right now [regarding the physical altercation between J.A. and Dora and the on-going DFYS investigation], how can I conclude that [Doral has been provided with a stable, satisfactory home environment in her mother's custody?" Veronica's attorney then suggested that if the court *604had concerns about Dora's safety in the J.A. household, the court should "have the custody investigator look further into that." Veronica's attorney again explained that she was "asking that [Veronica] have sole legal custody of [Dora]." (Emphasis added.) Just before the hearing ended, the court stated that "the information I've been provided today regarding [Doral is substantial new information [regarding the physical altercation and the DFYS investigation]} and should have been investigated ... more fully by the custody investigator."
The superior court entered an order on October 27, 1998 disposing of the trial issues. The order noted that there were two motions before the court: Jerry's 1997 motion to modify Rodney's custody2 and Veronica's 1998 motion seeking sole legal custody of Dora. The order then awarded primary physical and sole legal custody of Rodney to Jerry. In doing so, it first held that Jerry had demonstrated a "substantial change of cireumstances" since entry of the 1992 custody decree, and then held that Rodney's "welfare and best interests" were served by awarding his primary physical custody to Jerry.
The order then dealt with Veronica's motion seeking sole legal custody of Dora. It noted that Dora was fourteen, had a serious substance abuse problem, and was then in a voluntary residential treatment program that might last three to eight months. It noted Dora's confrontation with her stepfather, his use of inappropriate force against her, and the ensuing intervention by the Anchorage Police Department (APD). It noted that a report of harm had been filed with DFYS. The order then found that "the modification of [Dora's] legal custody would not serve her welfare and best interest." (Emphasis added.) The court consequently denied Veronica's motion to modify Dora's custody.
The October 26, 1998 trial produced evi-denee that would have been relevant to both Dora's legal custody and her physical placement, but the only dispute the October 27 order discussed concerning Dora's custody pertained to Veronica's motion to modify Dora's legal custody. The order did not address the topic of Dora's physical custody or note that there was any dispute before the court about Dora's physical custody. Given the care taken by the superior court to craft its order, it is clear that with respect to Dora, the court was ruling only on Veronica's motion to modify Dora's sole legal custody, and was not addressing Dora's physical custody.3 Given that no motion put Dora's physical custody in issue as well as Jerry's statements that he was not seeking physical custody of Dora, there was no reason for the order to deal with that topic. The parties did not litigate the issue and the court did not decide it.
So far as I can see, the record does not permit a conclusion that the superior court actually considered or decided whether to modify Dora's physical custody when it conducted the October 26, 1998 trial. I therefore think it is incorrect to imply that the trial court decided this non-issue,4 to imply that it *605was "fully-litigated," 5 or to say that the trial court "was clearly considering the issue of Dora's physical custody." 6
In support of the latter proposition, the opinion refers to the child custody investigator's October 14 recommendation that Dora's physical custody remain with Veronica.7 But there is no indication in the record that the superior court acted on that recommendation, and indeed, the report itself noted that Dora's physical custody was not in issue. The opinion next notes that "substantial portions of the trial were devoted to the question of Dora's custody, including aspects of her physical custody." 8 Certainly there was trial evidence concerning her mother's ability to care for her and the situation in the J.A. household. That evidence was relevant to Dora's legal custody. It also would have been relevant to her physical custody, had that issue been tried. But that does not mean that the parties actually tried or the superior court considered any issue of Dora's physical custody. Finally, the opinion observes that "on at least two occasions during trial Jerry affirmed that he wanted the court to do nothing about Dora's custody at that time and that she should remain placed with her mother."9 This observation is correct, but it does not support a conclusion that the superior court decided Dora's physical custody. It instead confirms that Dora's physical custody was not on trial. Thus, it is hard to see how the superior court could have considered it or why Jerry was foreclosed from raising it after trial.
2. Post-trial events
The history of Jerry's post-trial motions is also important. This history first demonstrates that Jerry established that cireum-stances regarding Dora's physical custody had materially changed during the relevant interval. That was the interval between entry of the last order determining Dora's physical custody, the 1992 decree, and the filing of Jerry's post-trial efforts raising the physical custody issue.
This history also demonstrates that Jerry adequately brought the issue to the superior court's attention, despite Jerry's procedural backing and filling and aggressive approach to litigation. Jerry was prose. Although he appears to have been an articulate and relatively capable pro se, it was necessary to read his pleadings for their substance, not for their strict terminology.
Here is what they reveal. On November 18 Jerry filed his November 10, 1998 "Motion to Modify Legal Custody." Although its title only referred to Dora's "legal custody," Jerry's motion noted that Jerry had previously asked the court to delay modifying custody pending a motion for mediation to guide the parties in what would best serve Dora during her treatment for substance abuse and depression. Noting that the court had denied Jerry's previous mediation motion, Jerry's November 10 motion asked the court to apply to Dora the same standard it had applied on October 27 in awarding Rodney's sole legal custody to Jerry; in support, Jerry discussed the evidence produced at the October 26 trial regarding Dora, her stepfather's inappropriate use of physical force, her involvement with the APD and DFYS, numerous reports of harm, her medical records, her school records, runaway reports, a shoplifting charge, and a fteen-smoking violation. He asserted that "[the body of evidence above alone indicates that plaintiff has not provided for [Doral's physical, emotional, mental and social needs and lacks the capacity to do so." Jerry consequently asked to be awarded sole legal custody of Dora.
Although his November 10 motion can be fairly read to have sought only legal custody of Dora, Jerry soon filed his November 23, 1998 "Motion for Temporary Change in Physical Custody of ... {[Doral." This new motion squarely alleged cireumstances that would have, if true, potentially justified modi*606fying Dora's physical custody. It alleged that Dora was "in harm's way from a number of fronts" and that "it would be in [Doral's best interest to be placed with her father." It alleged that Dora should not return to the undesirable environment where Veronica's new husband might assault her. It sought an immediate change in the child's physical custody. It is significant that it also referred as follows to Jerry's still-pending November 10 "Legal Custody" motion: "[Jerry] petitioned this court for sole legal and physical custody of [Doral November 10, 1998 and incorporates that motion with this one." (Emphasis added.) The proposed order Jerry submitted with his November 28 motion contained the following sentence: "[Jerry] petitioned this court November 10, 1998 for sole legal and physical custody of Dora and that motion shall receive due process. Final custody, support and visitation issues will be addressed in that process." (Emphasis added.)
Veronica opposed Jerry's motion for temporary change of custody on November 830 and attached a copy of a letter she had sent Jerry several days before, even before Jerry had mailed his November 23 motion for temporary change of custody. Her letter alleged that there are no support facilities where Jerry lives and alleged that rural Alaska would expose Dora to drugs, alcohol, or tobacco. Veronica's letter therefore squarely addressed the propriety of Dora's physical residence, even before Jerry had filed his motion seeking a temporary change in Dora's physical custody.
On December 4 Jerry filed his December 8 reply supporting his motion to modify Dora's legal custody. Some of its passages were most relevant to legal custody, such as those referring to the parties' inability to communicate and cooperate. But other passages were most relevant to physical custody. One referred to the DFYS investigation and its relevance to a change in custody. One noted that Dora had been safe in recent weeks because she had not resided in Veronica's home. One referred to assault charges against Veronica's new husband resulting from an altercation with Dora. One noted that Veronica had not responded to Jerry's claim that she is unable to provide for Dora's physical, emotional, mental, and social needs. One alleged that Veronica had given Dora too much freedom, putting her in jeopardy. One noted that Jerry had moved for a temporary change in Dora's physical custody on November 23, and that although he was withdrawing that motion, "the body is incorporated into this motion." (Emphasis added.) Jerry's reply also alleged that the parties had verbally agreed that Dora would be "placed" with the father. Finally, it contended that Veronica "should be granted visitation rights according to the visitation schedule." There would be no reason to grant visitation rights if there were no change in Dora's physical custody and if the only change were in her legal custody.
Jerry also filed several other documents on December 4. One was a motion for expedited consideration of his motion to modify legal custody of Dora. The expedited consideration motion asserted that Dora left residential treatment on November 20 and had resumed residing with Veronica. It again commented negatively on the J.A. household environment and alleged that "it is in the child's best interests to be living with her father in a fresh environment as soon as possible." It asked the court "to expedite the process to diminish the risk to the minor child, [Dora]."
Jerry also submitted on December 8 a proposed order that would have granted his "motion to modify legal and physical custody" of Dora.
On December 4 Jerry also filed his December 3 "Withdrawal of Motion for Temporary Change of Physical Custody" of Dora. The withdrawal notice contained this statement: "[Jerry's] reply to [Veronica's] opposition will serve the intent of [Jerry], and makes this motion for temporary change of physical custody redundant." (Emphasis added.) Of course, a permanent change of physical custody would make a temporary change redundant. The withdrawal notice also made the following statement: "[Jerry] will respond to [Veronica's] opposition to [Jerry's] motion for sole legal and physical custody of [Dora]." (Emphasis added.)
Veronica's opposition to Jerry's motion for temporary change confirmed that she under*607stood that Jerry was seeking a change in both legal and physical custody of Dora. Her December 11 filing was titled "Opposition to Defendant[']s Motion for a Change in Legal and Physical Custody of the Parties'] Minor Daughter, [Dora]." The first paragraph of her opposition referred to Jerry's "request for a change of legal and physical custody of [Dora]." Her opposition squarely addressed the unsuitability of Jerry's Copper River Basin residence for Dora. It stated that Jerry's "request for change in legal and physical custody should be denied."
Thus, even though the titles of some of Jerry's documents were potentially misleading, his filings in substance and context made it clear that he was seeking a change in Dora's physical custody. They also made it clear that he was relying on the circumstances identified at the October 26 trial and on the new cireumstance that Dora had left, apparently prematurely, the residential treatment program and was again living in the J.A. household. I also read them to preserve the issue of permanent physical custody even though he had withdrawn his motion to modify Dora's temporary physical custody.
C. Discussion
Citing AS 25.20.110, Jerry asserts on appeal that the superior court abused its discretion in failing to set out findings of fact and conclusions of law stating why Jerry's motion to modify was not in Dora's best interests, Citing AS 25.20.100, he asserts that it was error to deny his motions for physical custody and to modify Dora's physical custody without stating the reasons for denial, Citing AS 25.20.090, he asserts that the court abused its discretion in denying his motion for physical custody.
I agree with his first two propositions. As to the third proposition, because there are no findings, I cannot say whether it was an abuse of discretion to deny the motion to modify.
In my view, Jerry's post-trial motions (1) did not simply seek reconsideration of something already decided; (2) made out a change of circumstances that justified revisiting the custody issue; and (8) alleged changes supported by admissible evidence.
First, as seen above in Part B.1, the record establishes that Dora's physical custody was not at issue at the October 26 trial and that the October 27 order did not address or decide that issue. And it is not necessary to decide whether a parent can "hold a custody dispute in reserve," "10 because Dora's physical custody was not in dispute at trial.
Second, Jerry's November and December 1998 filings showed that cireumstances regarding Dora's physical custody had changed since entry of the 1992 decree. Because the 1992 decree was the last order that awarded physical custody of Dora, it set the relevant factual baseline. The current cireumstances, as evidenced at the October 26, 1998 trial, could not set an October 26, 1998 baseline because the October 27, 1998 order did not decide Dora's physical custody. It therefore does not matter that Jerry may not have established that cireumstances had changed since October 26, 1998. What was critical was that they had materially changed since 1992.11
Third, Jerry made out a prima facie and procedurally sufficient showing of changed circumstances because he relied on evidence *608introduced in open court in October 1998. The trial produced admissible evidence revealing that there had been many significant changes relevant to Dora's physical custody since the 1992 decree was entered. To the extent he relied on evidence introduced at the trial, Jerry was not required to offer evidence in affidavit form. Likewise, Jerry's reliance on trial evidence that clearly established a change of cireumstances made it irrelevant that his partial reliance on un-sworn post-trial events may have been procedurally deficient.
Because Jerry clearly demonstrated that cireumstances had changed, a best-interests determination was necessary.12 Even though the superior court had only recently heard all or substantially all of the relevant evidence, its orders contain no best-interests findings on a change of Dora's physical custody, and we cannot infer any such findings from the highly disputed trial evidence. We should therefore remand for the findings required by statute.
The concurring opinion reads the record to suggest that Jerry "contrived ... procedural maneuvers" and engaged in tactics or strategies to disadvantage Veronica.13 This is one plausible characterization of Jerry's filings, but it is not the only one. The trial court was the proper forum to decide whether Jerry engaged in improper litigation tactics, and, if he did, whether that was cause for denying his motion to modify. The trial court did not give that as a ground for denying Jerry's motion. More important, the focus should be on the child, not the parent. Given the substantial evidence that justified reexamining Dora's physical placement, her father's litigation tactics were not so egregious as to allow us to hold as a matter of law that they preclude consideration of the child's best interests. Nor are they so egregious that we should suppose that they caused the superior court to deny the motion without addressing the child's best interests.
Jerry also argues on appeal that he was entitled to a hearing and an updated child custody investigator's report. Given the re-ceney of the report and the trial, and given Jerry's failure to establish by affidavit that there was additional evidence to be heard beyond that presented at trial, the superior court did not abuse its discretion by not conducting a hearing or ordering a new report. But because I would remand for findings, I would permit the superior court to decide whether to receive additional evidence, assuming no party establishes that there is new evidence of such relevance that it mandates a hearing. I would likewise also permit the superior court to decide whether to order an updated report focusing on Dora's physical custody.14
D. Conclusion
For these reasons, I would vacate the January 7, 1999 order denying Jerry's motion to modify custody of Dora and remand for best-interests findings and for further proceedings addressed to the discretion of the superior court.
I fully concur in the court's opinion to the extent it deals with non-custody issues.

. See Op. at 601 (Bryner, J., concurring). I therefore disagree with the suggestion of two members of the court that the issue of Dora's physical custody was considered at the October 1998 hearing and that the evidence produced there set the baseline for determining whether there was a change of circumstances. See Op. at 595.


. The order initially erroneously referred to Jerry's motion as one to modify Dora's custody. But the order correctly treated that motion as only pertaining to Rodney's custody, and resolved Jerry's motion in that context.


. It is potentially significant that the superior court chose to enlarge on the relief Jerry sought with respect to Rodney, The court modified custody by giving Jerry primary physical custody of Rodney, as Jerry had requested. It then also gave Jerry sole legal custody of Rodney because the parties' failure to communicate and cooperate with each other had defeated their joint legal custody arrangement,. The court nonetheless dealt narrowly with Dora's custody, discussing and resolving only Veronica's request for sole legal custody without mentioning any issue about Dora's physical custody.


. Thus, I do not agree with the implication resulting from the statement that the trial court . "left ... her primary physical custody with Veronica." Op. at 592. Likewise, I do not agree with the implication resulting from the statement that the trial court "declined to change her custody arrangement." Op. at 597. The trial court was much more specific in describing the custody issue presented concerning Dora and in denying Veronica's motion to modify Dora's legal custody. The October 27 order did not purport to resolve any issue concerning Dora's physical custody. I therefore also disagree with the implication that results when the opinion characterizes as "fully-litigated and considered" the trial court's conclusion "that it was not in Dora's best interests to modify custody." Op. at 596. The opinion cites Excerpt 39 in support. But the superior court there only found that "the modifi*605cation of her legal custody would not serve her welfare and best interests." (Emphasis added.)


. Op. at 596.


. Op. at 595.


. See Op. at 595.


. Op. at 595.


. Op. at 595.


. See Op. at 596 n. 21. In any event, I agree with Justice Bryner's observation that the trial court "allowed [Jerry] to reserve it and did not purport to rule on the issue at trial." Op. at 596 n. 1. (Bryner, J., concurring).


. The two members of the court who conclude that Dora's physical custody was actually in issue on October 26 reason that Jerry's post-trial motion papers either sought reconsideration of a matter that was "fully-litigated," or "failed to make a prima facie showing" that circumstances had changed in the two weeks between October 26, when the trial ended, and November 10, when Jerry filed his motion to modify. Op. at 596. These comments imply that the facts adduced on October 26 set the factual baseline for Dora's physical custody and that only circumstances changing after that date were relevant to deciding whether Jerry met the changed-circumstances threshold for considering whether to modify Dora's physical custody. But as seen above in Part B.1, the issue was neither "fully-litigated" at the October 26 trial nor decided by the October 27 order. The relevant baseline was therefore set by the 1992 decree.


. See AS 25.20.110(a) ("An award of custody of a child or visitation with the child may be modified if the court determines that a change in circumstances requires the modification of the award and the modification is in the best interests of the child."); see also Schuyler v. Briner, 13 P.3d 738, 741-42 (Alaska 2000); CRB. v. C.C., 959 P.2d 375, 381 (Alaska 1998).


. See Op. at 602 (Bryner, J., concurring).


. The October 16 report noted that [Doral was seen just one time," and also stated that "[Doral's [physical custody] is not contested."